DISMISS; and Opinion Filed July 25, 2016.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00819-CR
                                        No. 05-16-00820-CR
                               SAMUEL D. KIM, JR., Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 199-82735-2014 & 199-82736-2014

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Schenck
                                   Opinion by Justice Schenck
        Samuel D. Kim, Jr. entered open pleas of guilty to two aggravated robbery offenses. On

May 28, 2015, the trial court found appellant guilty and assessed punishment at concurrent

twenty-year sentences. Absent timely motions for new trial, appellant’s notices of appeal were

due by June 27, 2015. See TEX. R. APP. P. 26.2(a)(1). Appellant filed notices of appeal in the

trial court on May 18, 2016 and in this Court on July 1, 2016. We conclude we lack jurisdiction

over these appeals.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is
authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. PROC. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX.

R. APP. P. 25.2(a)(2) (rules for appeal by defendant).

       A timely-filed notice of appeal vests the courts of appeals with jurisdiction. Olivo, 918
S.W.2d at 522. To be timely, appellant’s notices of appeal were due by June 27, 2015. See TEX.

R. APP. P. 26.2(a)(2). To obtain the benefit of the extension period provided by rule 26.3,

appellant had to file both his notices of appeal in the trial court and an extension motion in this

Court within fifteen days of June 27, 2015, that is, by July 12, 2015. See TEX. R. APP. P. 26.3;

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo, 918 S.W.2d at

522. The notices of appeal filed in this Court show they were prepared July 1, 2016, after the

fifteen-day extension period had expired. Therefore, the notices of appeal are untimely, leaving

us without jurisdiction over the appeals. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at

523.

       We dismiss these appeals for want of jurisdiction.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

160819F.U05



                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SAMUEL D. KIM, JR., Appellant                         On Appeal from the 199th Judicial District
                                                      Court, Collin County, Texas
No. 05-16-00819-CR         V.                         Trial Court Cause No. 199-82735-2014.
                                                      Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 25th day of July, 2016.




                                                –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SAMUEL D. KIM, JR., Appellant                         On Appeal from the 199th Judicial District
                                                      Court, Collin County, Texas
No. 05-16-00820-CR         V.                         Trial Court Cause No. 199-82736-2014.
                                                      Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 25th day of July, 2016.




                                                –4–